DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 07/29/21, for application number 15/368,986 has been received and entered into record.  Claims 1, 7, and 9 have been amended, and Claims 13-21 have been newly added.  Therefore, Claims 1-21 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative William E. Nuttle (Reg. No. 42,943) on 10/5/21.
The application has been amended as follows: 
Listing of Claims
1. (Currently Amended) A power module for a computer system, comprising: 
an internal source of stored energy; 
a plurality of interface ports, comprising: 
a single management port to connect to a management device; and 

wherein the management port is to provide to the management device, which is to receive power from the power module via the management port, a control interface to control the power module; and 
wherein each of the non-management ports lacks the control interface of the management port, wherein the non-management external devices receive power from the non-management ports, and the non-management ports are to provide to the non-management external devices through the respective event pins signals indicating that the power module has a sufficient amount of the stored energy to power a defined operation by the non-management external devices, and wherein the non-management external devices are coupled directly to a host controller external to the power module, and are operable to generate an interrupt to the host controller indicating there is insufficient stored energy to power the defined operation without passing through the power module, wherein each non-management external device operates autonomously from the management device and from one another, and wherein the host controller is further coupled to the management device and does not control the power module through the management device, but instead receives status information about the power module from the management device.

2. (Previously Presented) The power module of claim 1, wherein: 
the plurality of interface ports are serial interface ports. 

3. (Previously Presented) The power module of claim 1, wherein: 
the signals provided by the non-management ports are to indicate if there is a sufficient amount of the stored energy to power a memory backup operation by the non-management external devices. 

4. (Previously Presented) The power module of claim 3, wherein the signals are high or low voltage levels and the interface cables are serial interface cables. 

5. (Previously Presented) The power module of claim 1, wherein each of the non-management external devices is to be coupled to only one of the non-management ports. 

6. (Previously Presented) The power module of claim 1, wherein the control interface is to receive a control command to the power module to measure and report the stored energy via the management port. 

7. (Currently Amended) A method for providing power to non-volatile dual in-line memory modules (NVDIMMs) in a computer system, the method comprising: 
providing stored energy to the NVDIMMs via at least one power module with stored energy therein; 
providing a single management port on the at least one power module; 
providing a plurality of non-management ports on the at least one power module; 

providing a control interface to control the power module via the management port; 
providing power to a plurality of non-management external devices via the plurality of non-management ports; and
providing to non-management external devices, through interface cables that include respective event pins, signals indicating that the power module has a sufficient amount of the stored energy to power a defined operation by the non-management external devices, 
wherein the non-management external devices are operable to generate an interrupt to a host controller indicating there is insufficient stored energy to power the defined operation without passing the interrupt through the power module, wherein each non-management device operates autonomously from the management device and from one another, and wherein the host controller is further coupled to the management device and does not control the power module through the management device, but instead receives status information about the power module from the management device.

8. (Previously Presented) The method of claim 7, wherein: 
the plurality of non-management ports and the management port are serial interface ports. 

9. (Previously Presented) The method of claim 7, wherein the defined operation comprises a memory backup operation. 



11. (Previously Presented) The method of claim 7, wherein each of the non-management external devices is coupled to only one of the non-management ports. 

12. (Previously Presented) The method of claim 7, further comprising receiving, by the control interface, a control command to the power module to measure and report the stored energy via the management port. 

13. (Canceled).

14. (Currently Amended) A system comprising:
	a power module including an internal source of stored energy, a management port with a control interface to control the power module, and a plurality of non-management ports lacking the control interface of the management port;
	a management device external to the power module and coupled to the management port to receive power therefrom;
	a plurality of non-management devices external to the power module, each coupled to one of the plurality of non-management ports to receive power therefrom; and
	a host controller external to the power module and coupled to each of the plurality of non-management devices,
, wherein each non-management device operates autonomously from the management device and from one another, and wherein the host controller is further coupled to the management device and does not control the power module through the management device, but instead receives status information about the power module from the management device.

15. (Canceled).

16. (Canceled).

17. (Previously Presented) The system of claim 14, wherein the plurality of non-management devices comprise non-volatile dual in-line memory modules (NVDIMMs).

18. (Previously Presented) The system of claim 17, wherein the management device comprises a NVDIMM.



20. (Previously Presented) The system of claim 19, wherein each of the plurality of non-management devices receive the signal indicating sufficiency of energy stored in the power module through an event pin  in the serial interface cable through which the non-management device is coupled to one of the plurality of non-management ports.

21. (Previously Presented) The system of claim 20, wherein the signal comprises a high or low voltage level on the event pin. 
Allowable Subject Matter
Claims 1-12, 14, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chang et al., US PGPub 2017/0249191, discloses a power module for a computer system, comprising: an internal source of stored energy; a plurality of interface ports, comprising: a single management port to connect to a management device; and a plurality of non-management ports to connect to non-management external devices through interface cables that include respective event pins, wherein the non-management external devices are external to the power module, along with other features of the non-management external devices.  

However, neither Chang nor Milton, individually nor in combination, explicitly teach wherein each non-management external device operates autonomously from the management device and from one another, and wherein the host controller is further coupled to the management device and does not control the power module through the management device, but instead receives status information about the power module from the management device, in combination with the remaining limitations as recited in Claim 1.  
Claims 7 and 14 repeat the same limitations as recited in Claim 1, and are allowed accordingly.
Claims 2-6, 8-12, and 17-21 depend on Claims 1, 7, and 14, respectively, and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186